Response to Amendment
Applicant's arguments filed 6/02/2021 with respect to the rejection of claim 6 as being unpatentable over Stevens in view of Yamaguchi have been fully considered but they are not persuasive. 
     Applicant argues “However, Yamaguchi is silent with respect to the success or failure information being an error condition of a networking device, much less an error condition of any form. Furthermore, Yamaguchi fails to teach or suggest any considerations related to the connection success flag being concatenated with an identifier of the networking device.” (see Remarks, page 7). Examiner respectfully disagrees. Yamaguchi is cited for only teaching a concatenation of identifiers, wherein one of the identifiers is an error condition (Yamaguchi: [0115-0117] and [0149]). Examiner respectfully maintains the rejections of claims 6-10.

Allowable Subject Matter
2.       Claims 1-5 and 11-15 are allowed. A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of responsive to detection of the error condition, decreasing the priority of the networking device in the scan priority list to be lower than other networking devices including at least the second networking device for subsequent scans to be performed at a second time to cause the other network devices to be scanned for at the second time prior to scanning for the networking device, as described in claims 1 and 11.


/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 10, 2021